          Case 1:18-cv-08048-WHP Document 200 Filed 01/22/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------------ x
PAUL IACOVACCI,                                                                     :
                                                                                    :
                                             Plaintiff,                             :
                                                                                    :    Civil Action No.:
                           v.                                                       :    1:18-cv-08048-WHP
                                                                                    :
BREVET HOLDINGS, LLC, a Delaware Limited Liability                                  :
Company, et al.,                                                                    :
                                                                                    :
                                             Defendants.                            :
------------------------------------------------------------------------------------ x

                MOTION OF COREY OMER TO WITHDRAW AS COUNSEL

                  Pursuant to Rule 1.4 of the Local Rules of the United States Courts for the Southern

and Eastern Districts of New York, I, Corey Omer, an attorney with the law firm Sullivan &

Cromwell LLP, hereby move to withdraw as counsel for Defendants/Counterclaim-Plaintiffs

Brevet Holdings, LLC, Brevet Capital Management, LLC, Brevet Short Duration Partners, LLC,

Brevet Short Duration Holdings, LLC, Douglas Monticciolo, and Mark Callahan, and Defendant

Johnny Lan (collectively, “Brevet Defendants”), in the above-captioned action. In connection with

my withdrawal, I further request that the Clerk of Court remove my name from the CM/ECF

service list for this matter.

                  In support of my motion, I state as follows:

         1.       As of February 2, 2021, I will no longer be associated with Sullivan &

                  Cromwell LLP.

         2.       Following my withdrawal, the Brevet Defendants will continue to be represented

                  in this case by their other counsel of record.

         3.       This case has not been set for trial and my withdrawal will not occasion a request

                  for an extension of any deadlines in this case.
         Case 1:18-cv-08048-WHP Document 200 Filed 01/22/21 Page 2 of 3




     4.      I am not asserting a retaining or charging lien in connection with my departure.

     5.      Pursuant to Local Rule 1.4, a copy of this motion will be served upon the Brevet

             Defendants and all other parties.

Dated:    January 22, 2021                       Respectfully submitted,
          New York, New York
                                                 /s/ Corey Omer
                                                 Corey Omer
                                                 SULLIVAN & CROMWELL LLP
                                                 125 Broad Street
                                                 New York, NY 10004
                                                 Telephone: (212) 558-4000
                                                 Facsimile: (212) 558-3588
                                                 Email: omerc@sullcrom.com

                                                 Attorney    for   Defendants/Counterclaim-
                                                 Plaintiffs Brevet Holdings, LLC, Brevet
                                                 Capital Management, LLC, Brevet Short
                                                 Duration Partners, LLC, Brevet Short
                                                 Duration     Holdings,   LLC,     Douglas
                                                 Monticciolo, and Mark Callahan, and
                                                 Defendant Johnny Lan




                                             -2-
        Case 1:18-cv-08048-WHP Document 200 Filed 01/22/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

              I hereby certify that, on January 22, 2021, I caused the foregoing Motion of Corey

Omer to Withdraw as Counsel to be served via the CM/ECF system in the United States District

Court for the Southern District of New York on all counsel of record. I further certify that the

foregoing was served upon the Brevet Defendants.


                                                       /s/ Corey Omer
                                                       Corey Omer
